DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/21/2020, 04/22/2020 and 07/08/2021 have been received and considered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
	

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “higher sum” and “higher ranked candidate” in claim 1 are a relative terms which renders the claim indefinite. The term “higher sum” and “higher ranked candidate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 and 15 are being rejected for similar reason as the rejection of claim 1.
Dependent claims are being rejected as depending from rejection of parent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 11-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1), further in view of Fukuda (U.S. Pub. No. 2019/0065584 A1).
Regarding claim 1, VADLAMANI teaches a system, comprising a processor to: 

VADLAMANI does not explicitly disclose: partition the graph into subgraphs with vertices corresponding to candidate facets for vertices having higher sums of weighted edges.
Udupa teaches: partition the graph into subgraphs with vertices corresponding to candidate facets for vertices having higher sums of weighted edges (paragraph [0020], [0031], [0033]-[0034], identifying one or subgraph and classified based on measure of their density; if the density is great enough, the candidate keywords in the subgraph are deemed to be related keywords; the candidate keywords in each dense subgraph are designated as topically related keywords; also see claim 18).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include partition the graph into subgraphs with vertices corresponding to candidate facets for vertices having higher sums of weighted edges into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to partition the graph into subgraphs with vertices corresponding to candidate facets for vertices having higher sums of weighted edges such that 
VADLAMANI as modified by Udupa do not explicitly disclose:
rank the candidate facets; select higher ranked candidate facets to use as facets; and output facets with a result set in response to the query. 
Fukuda teaches: rank the candidate facets; select higher ranked candidate facets to use as facets (paragraph, [0100], [0101], [0095]-[0096], computing a score for facet in the corpus; different facets in difference dimension have emerged as high-scorer; selecting the sub-corpus includes documents that participate in those facets whose score exceed a threshold score); and output facets with a result set in response to the query (paragraph [0101],[0104], [0089], ranked the document of documents associated with those facet whose score exceed the threshold score).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include ranking the candidate facets; selecting higher ranked candidate facets to use as facets; and outputting facets with a result set in response to the query into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include ranking the candidate facets; selecting higher ranked candidate facets to use as facets; and outputting facets with a result set in response to the query to overcome issue with the presently available method for document ranking is insufficient to aid the user in constructing progressively more complex queries based on the result of one or more previous queries (Fukuda, paragraph [0008], line 12-15).
Regarding claim 6, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the processor is to filter the extracted concepts based on the number of pages that contain mentions of the concept (Udupa, 
Regarding claim 7, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 1, further teach wherein each of the plurality of nodes is weighted based on a number of inlinks of the concept each node represents (Udupa, paragraph [0032], the weight of an edge between two vertices is equal to the number of document which the candidate keywords corresponding to the vertices co-occur). 
As per claim 8, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claim 9, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Regarding claim 11, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 8, further teach wherein ranking the candidate facets comprises calculating a utility for each of the candidate facets and ranking the candidate facets by the calculated utility (Fukuda, paragraph, [0100], [0101], [0095]-[0096], computing a score for facet in the corpus; different facets in difference dimension have emerged as high-scorer; documents whose ranks have changed by more than a threshold rank distance as a result of participating in the selected high-ranking facet; selecting the sub-corpus includes documents that participate in those facets whose score exceed a threshold score). 
Regarding claim 12, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 1, further teach wherein ranking the candidate facets comprises approximating the ranking of the candidate facets using a graph neural network (Fukuda, paragraph, [0100], [0101], [0095]-[0096], computing a score for facet in the corpus; different facets in difference dimension have emerged as high-scorer; documents whose ranks have changed by more than a threshold rank distance as a result of participating in the selected high-ranking facet; selecting the sub-corpus includes documents that participate in those facets whose score exceed a threshold score; in conjunction with the identifying subgraph of related conceptually keywords based on weighted edges taught by Udupa (paragraph [0032]), therefore, it teaches wherein ranking the candidate facets comprises approximating the ranking of the candidate facets as claimed)
Regarding claim 13, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 1, further teach filtering the extracted concepts by long paths from top level categories (VADLAMANI, paragraph [0036], [0048], providing additional concepts that are related to a selected concept based on proximity). 
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 11 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 12 and is similarly rejected.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1) and Fukuda (U.S. Pub. No. 2019/0065584 A1), further in view of Gliozzo (U.S. Pub. No. 2014/0229163 A1).
Regarding claim 2, VADLAMANI as modified by Udupa and Fukuda teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the concepts are extracted from the result set corresponding to the query using a knowledge base. 
Gliozzo teaches wherein the concepts are extracted from the result set corresponding to the query using a knowledge base (paragraph [0033]-[0039], extracting data from knowledge base and generate graph with various concept).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the concepts are extracted from the result set corresponding to the query using a knowledge base into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include wherein the concepts are extracted from the result set corresponding to the query using a knowledge base to improve obtaining similarity measure between concept based on Latent Semantic Analysis by taking onto account graph structure derived from a knowledge base (Gliozzo, paragraph [0004]).
Regarding claim 3, VADLAMANI as modified by Udupa, Fukuda and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to map high level categories for a domain to categories of the knowledge base (Gliozzo, paragraph [0033]-[0040], extracting data from knowledge base and generate graph with various concept; mapping the extracted into a graph, relation of concepts ‘US’ and ‘Country’ having an associated weight relating to ontology to domain D2). 
Regarding claim 4, VADLAMANI as modified by Udupa, Fukuda and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to apply a mention detection tool to all documents in the result set to extract the concepts 
Regarding claim 5, VADLAMANI as modified by Udupa, Fukuda and Gliozzo teach all claimed limitations as set forth in rejection of claim 2, further teach wherein the processor is to traverse the category tree of the knowledge base and extract concepts whose categories are under the hierarchy of a domain (Gliozzo, paragraph [0019], [0033]-[0040], extracting data from knowledge base and generate graph with various concept; mapping the extracted into a graph, relation of concepts ‘US’ and ‘Country’ having an associated weight relating to ontology to domain D2). 
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1) and Fukuda (U.S. Pub. No. 2019/0065584 A1), further in view of Lin et al. (U.S. Pub. No. 2020/0059689 A1).
Regarding claim 10, VADLAMANI as modified by Udupa, and Fukuda teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose calculating a weight for each of the edges using a normalized pairwise mutual information (PMI) or a normalized Google distance (NGD). 
Lin teaches: calculating a weight for each of the edges using a normalized pairwise mutual information (PMI) or a normalized Google distance (NGD) (paragraph [0051]-[0056], the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include calculating a weight for each of the edges using a normalized pairwise mutual information (PMI) or a normalized Google distance (NGD) into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include calculating a weight for each of the edges using a normalized pairwise mutual information (PMI) or a normalized Google distance (NGD) to provide more prompt and accurate results for user queries (Lin, paragraph [0002], line 13-14).
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 10 and is similarly rejected.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1) and Fukuda (U.S. Pub. No. 2019/0065584 A1), further in view of Thomas et al. (“Tasks, Queries, and Rankers in Pre-Retrieval Performance Prediction”; ADCS 2017, December 7–8, 2017, Brisbane, QLD, Australia; © 2017 Copyright held by the owner/author(s). Publication rights licensed to Association; for Computing Machinery; ACM ISBN 978-1-4503-6391-4/17/12).
Regarding claim 14, VADLAMANI as modified by Udupa, and Fukuda teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include filtering the extracted concepts by pre-retrieval query performance prediction (QPP) features that can be run before ranking and retrieval, or can be run before committing to ranking at all (Thomas, page 1, right column, 5th paragraph).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over VADLAMANI et al. (U.S. Pub. No. 2011/0307819 A1) in view of Udupa et al. (U.S. Pub. No. 2011/0307485 A1) and Fukuda (U.S. Pub. No. 2019/0065584 A1), further in view of Mohandas (U.S. Patent No. 11,222,031 B1).
Regarding claim 20, VADLAMANI as modified by Udupa, and Fukuda teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base into navigating dominant concept extracted from multiple sources of VADLAMANI.
Motivation to do so would be to include calculating the similarity between concepts using a cosine similarity between pretrained embeddings of the knowledge base to determine the entry in the plurality of entries in the knowledge base having text description that best represents the set of words based on the plurality of distance values (Mohandas, col. 2, line 36-39).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168